VERIFICATION
The undersigned Dijon Sharpe, being first duly sworn, deposes and says that he is the
Plaintiff in the foregoing matter, that he has read the foregoing Verified Complaint, and that the
facts alleged therein are true of his own knowledge, except as to the matters stated upon

information and belief, and as to those matters he believes them to be true.

This the 7 O day of September , 2019,

Gd gory the f=

Dijon Sharpe

STATE OF NORTH CAROLINA

COUNTY OF p i+ +

Sworn to and subscribed before me,

thisthe ©°  dayof____September__, 2019.

 

Christopher Smith
NOTARY PUBLIC
Wilson County, NC
Commission Exoires Februar 121.

  
    
 

[SEAL]

Chiisteale ’ Oynthl

Notary Public

 
 

 

M

er

 

02(21| 2024

My Commission Expires:

 

Case 4:19-cv-00157-D Document 1-1 Filed 11/03/19 Page 1of1
